In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00219-CR


                        EDWARD L. MARTINEZ, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 137th District Court
                                  Lubbock County, Texas
        Trial Court No. 2004-405,843, Honorable John J. "Trey" McClendon, Presiding

                                  September 24, 2013

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, Edward L. Martinez, filed a notice of appeal with this Court July 16,

2013, seeking review of the 137th District Court’s “judgments” regarding several

motions he had filed in that court. On August 2, 2013, this Court sent appellant notice

that it appeared that the Court may not have jurisdiction and was directed to show how

this Court has jurisdiction over this appeal. Furthermore, in response to an inquiry

made by this Court, the trial court represented that it “will not be signing any orders on

the motions [appellant made] mention in his notice of appeal filed in the above
referenced appellate case number.”             Appellant responded to this Court’s letter by

contending that the filing of a notice of appeal invokes this court’s jurisdiction and the

Texas Code of Criminal Procedure article 44.02 grants him the right of appeal.

        However, Texas appellate courts have jurisdiction only over final orders or

judgments unless a statute permits an interlocutory appeal. See Palomo v. State, 330
S.W.3d 920, 920-21 (Tex. App.—Amarillo 2010, no pet.). Jurisdiction of an appellate

court is never presumed; if the record does not affirmatively demonstrate the appellate

court's jurisdiction, the appeal must be dismissed.           Id. Because the record here does

not affirmatively demonstrate the appellate court’s jurisdiction, the appeal must be

dismissed.

          Accordingly, we dismiss the appeal for want of jurisdiction.1



                                                                        Per Curiam



Do not publish.




1
 Appellant, further, requested that he be allowed to proceed in filing his brief. We deny the request as
moot.

                                                   2